IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

              TROY D. BARTLEY v. BRENDA JONES, WARDEN

                 Appeal from the Circuit Court for Lauderdale County
                         No. 6767 Joe H. Walker, III, Judge




                No. W2014-01464-CCA-R3-HC - Filed March 31, 2015


The Petitioner, Troy D. Bartley, appeals the Circuit Court for Lauderdale County’s denial of
his pro se petition for writ of habeas corpus. The State has filed a motion requesting that this
court affirm the trial court’s judgment pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals. Following our review, we grant the State’s motion and affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

C AMILLE R. M CM ULLEN, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and R OGER A. P AGE, JJ., joined.

Troy D. Bartley, Henning, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Rachel E. Willis, Senior Counsel,
for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

        On January 25, 2011, the Petitioner pleaded guilty to multiple offenses in four
separate indictments in Sullivan County. In case number S57,639, the Petitioner pleaded
guilty to two counts of aggravated assault, which were merged by the trial court, and received
a three-year sentence. In case number S58,333, the Petitioner pleaded guilty to delivery of
cocaine within 1,000 feet of a school zone and possession of less than .5 grams of cocaine
with the intent to sell or deliver within 1,000 feet of a school zone. The possession
conviction was merged with the delivery conviction, and the Petitioner was sentenced to
eight years. In case number S58,374, the Petitioner pleaded guilty to attempted first degree
murder, retaliation for past actions, and two counts of aggravated assault. The aggravated
assault convictions were merged with the retaliation conviction, and the Petitioner received
concurrent sentences of fifteen years and four years, respectively. The trial court ordered that
the effective sentences for each case be served consecutively for a total effective sentence
of twenty-six years.

       The Petitioner subsequently sought post-conviction relief, arguing that he received
ineffective assistance of counsel and that he entered involuntarily and unknowing guilty
pleas. The post-conviction court denied relief, and this court affirmed the post-conviction
court’s judgment on appeal. See Troy Douglas Bartley v. State, No. E2012-01881-CCA-R3-
PC, 2013 Tenn. Crim. App. LEXIS 830, at *1 (Tenn. Crim. App. Sept. 27, 2013).

        On July 2, 2014, the Petitioner filed a petition for writ of habeas corpus. He
contended that his four-year sentence for retaliation for past actions is illegal because it
exceeds the maximum punishment for a Class E felony with a Range I release eligibility. On
July 8, 2014, the trial court entered an order dismissing the petition.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also Tenn. Code Ann. § 29-21-101, et seq. However, the
grounds upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State,
995 S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when
‘it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotation marks
omitted); see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007). Moreover, it is the
petitioner’s burden to demonstrate, by a preponderance of the evidence, that the judgment

                                              -2-
is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

        The Petitioner contends that his four-year sentence for retaliation for past actions is
outside the range of punishment for a Class E felony with a Range I release eligibility and
is, therefore, illegal. He appears to also assert that the illegality of the sentence for his
conviction for retaliation for past actions renders the judgments on all of his convictions
void. “[A] knowing and voluntary guilty plea waives any irregularity as to offender
classification or release eligibility.” Hicks v. State, 945 S.W.2d 706, 709 (Tenn. 1997). The
determination of whether a plea bargained sentence is legal is controlled by the overall
punishment range for the offense. Hoover v. State, 215 S.W.3d 776, 781 (Tenn. 2006). As
the Tennessee Supreme Court explained in Hoover, “a plea-bargained sentence is legal so
long as it does not exceed the maximum punishment authorized for the plea offense.” Id.
The record reflects that the Petitioner’s four-year sentence did not exceed the maximum
punishment permitted for a conviction for retaliation of past actions, a Class E felony which
carries a range of one to six years. See Tenn. Code Ann. §§ 39-16-501, 40-35-111(b)(5).
When the Petitioner pleaded guilty, he waived any irregularity concerning his offender
classification or release eligibility. Therefore, we conclude that the Petitioner’s sentence is
not illegal and that there is nothing on the face of the record to otherwise indicate that the
judgments are void.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.


                                                     _________________________________
                                                     CAMILLE R. McMULLEN, JUDGE

                                               -3-